Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Claim 1, line 17, remove the comma after the phrase “restrict movement.”
Claim 1, lines 18 and 19, replace the phrase “the at least one circumferential wall portion and restricting movement” with the phrase –the at least one circumferential wall portion, thereby restricting movement--. 
Drawings
3.	The drawings filed June 15, 2022 are objected to because Figure 1 is missing it’s heading or drawing title “Figure 1.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
5.	In regards to claim 1, Susumura et al. (US-9180798) discloses a base 24 comprising an entry groove 24a for entry of a striker; a latch 27, a locking lever 32, a torsion spring 41; and a sub-plate 25 fixed to the base by a latch pin 26 supporting the latch and a locking pin 31 supporting the locking lever, wherein the torsion spring comprises a cylindrical portion wound in a coiled configuration and first and second arm portions extending from the cylindrical portion (Figure 1), and wherein the sub-plate integrally comprises a basal portion (portion having ribs extending upwards therefrom that contact at least potion 30 of the latch, Figure 3a), at least one circumferential wall portion 25b rising up from the basal portion in a pivot direction of the latch (Figure 3a) and facing the cylindrical portion of the torsion spring in a radial direction of the torsion spring when the torsion spring is assembled to the sub-plate (Figure 3a), so as to restrict movement of the torsion spring in the radial direction.  Susumura et al. fails to disclose that the latch and locking lever are sandwiched between the sub-plate and the base, and fails to disclose at least one brim portion protruding outward in the radial direction from the at least one circumferential wall portion, thereby restricting movement of the torsion spring in the pivot axis direction when the torsion spring is assembled to the sub-plate.  The torsion spring 41 of Susumura et al. is prevented from moving in the pivot axis direction or in a direction upwards away from the basal portion in Figure 3a by the latch 27, not a structure protruding outward from the at least one circumferential wall portion 25b.  The examiner can find no motivation to modify the device of Susumura et al. without employing improper hindsight and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 21, 2022